Citation Nr: 1414512	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-27 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus.

2.  Entitlement to service connection for bilateral retinopathy.


REPRESENTATION

Veteran represented by:	Michelle A. Marshall, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The Veteran had active duty service from August 1968 to July 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in April 2010, a statement of the case was issued in August 2011, and a substantive appeal was received in October 2011.  An RO hearing was conducted in May 2011, and a Board hearing was conducted in April 2012.  In December 2013, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).

The Board has reviewed the claims file, Virtual VA, and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.


FINDINGS OF FACT

1.  The evidence reasonably establishes that the Veteran's type II diabetes mellitus initially manifested to a compensable degree during the first year after his discharge from active service.

2.  The Veteran's bilateral retinopathy is caused by his [now] service-connected type II diabetes mellitus.


CONCLUSIONS OF LAW

1.  The Veteran's type II diabetes mellitus is presumed to be causally related to his active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The Veteran's bilateral retinopathy is secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims for service connection.  However, in light of the granting of the claims for service connection for type II diabetes mellitus and bilateral retinopathy, further discussion of the VCAA is not necessary.

Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service and (3) a nexus between the claimed disability and the disease, injury, or event  in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Some chronic diseases may be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Diabetes mellitus is a listed chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

Type II Diabetes Mellitus

The Veteran's service treatment records (STRs) do not document any complaints, findings, diagnosis, or treatment of type II diabetes mellitus.  A January 1970 STR noted that he was exposed to the chemical trichloroethylene and lead paints during his service.  His sugar was evaluated as negative at his May 1972 service separation examination, and he was discharged from service in July 1972.  Four months post-service, at a November 1972 VA examination, his glucose was noted to be high.  Six months post-service, in January 1973, a VA 3-hour glucose tolerance test (GTT) was abnormal.  Ten months post-service, in May 1973, another VA 3-hour GTT was performed.  At a contemporaneous May 1973 VA examination, it was noted that he had been on a restricted diet (but no medication) since the abnormal GTT in January 1973; the examiner stated that the results of the May 1973 GTT "do not show diabetes at this time, but do show renal glycosuria.  In view of his strong family history of diabetes, [I] would suspect that he is likely to develop diabetes later."  In May 1973, VA sent the Veteran a letter saying that the May 1973 GTT "does not indicate that you have diabetes at this time.  This is glycosuria."

Subsequent medical evidence of record dating since 1998 documents ongoing treatment for type II diabetes mellitus.  A January 1999 private treatment record notes a 27-28 year history of diabetes.  An August 2002 private treatment record notes that his diabetes was diagnosed at age 22.  An August 2003 private treatment record notes that he had had a diagnosis of diabetes since 1972.  In a December 2006 statement, a private physician (Dr. J.R.L.) stated that the Veteran had been diabetic since 1972.  In a May 2011 statement, Dr. J.R.L. stated that the Veteran had "brought in previous reviews of his blood work and testing done in 1973.  These are consistent with the diagnosis of diabetes of today[']s standards and are supportive that he was diabetic since that time."  In a March 2012 statement, Dr. J.R.L. noted that he had reviewed the Veteran's records, cited two test results (only one of which was actually from the Veteran's records, specifically the January 1973 GTT one hour post-ingestion result), and opined that such showed "diagnosis of diabetes based on American Diabetic Association criteria 2011," which were attached to his statement.

Pursuant to the Board's December 2013 request for an advisory medical opinion from the VHA, a VA physician reviewed the record in March 2014 and opined that it was at least as likely as not that the Veteran had developed diabetes at the time of his January 1973 and May 1973 GTTs.  The physician noted that the January 1973 GTT indicated a "pre-diabetic" state where lifestyle intervention could be particularly efficacious to decrease the risk for future progression to type II diabetes, and that the Veteran's subsequent diet and 12-pound weight loss may have explained the normalization of his glucose in May 1973.  However, the physician further noted that, despite these initial positive results, at some later point, the Veteran developed overt diabetes and suffered some secondary sequelae as a result.  The physician additionally opined that, as there was no data reported in the medical literature that links trichloroethylene or lead paint exposure to the development of type II diabetes mellitus, it was unlikely that this in-service exposure increased the Veteran's risk for the development of type II diabetes.

Given the evidence outlined above, and after resolving all doubt in the Veteran's favor, the Board finds that the Veteran's type II diabetes mellitus initially manifested to a compensable degree during the first year after his discharge from active service.  Significantly, when rendering the March 2014 VHA opinion, the VA physician reviewed the entire record and provided adequate rationale for the opinion that it was at least as likely as not that the Veteran had developed diabetes at the time of his January 1973 and May 1973 GTTs.  Therefore, the Board concludes that service connection for type II diabetes mellitus is warranted on a presumptive basis.

Bilateral Retinopathy

By way of this decision, the Veteran is now service-connected for type II diabetes mellitus.

An April 2005 VA prescription slip noted that the Veteran had had diabetic retinopathy since 1998.  Furthermore, a December 2006 statement from the Veteran's private eye doctor noted that the Veteran had proliferative diabetic retinopathy in both eyes, and that such diabetic retinopathy was related to the Veteran's non-insulin-dependent diabetes.

Given the evidence outlined above, and after resolving all doubt in the Veteran's favor, the Board finds that the Veteran's bilateral retinopathy is caused by his [now] service-connected type II diabetes mellitus.  Therefore, the Board concludes that service connection for bilateral retinopathy is warranted on a secondary basis.


ORDER

Entitlement to service connection for type II diabetes mellitus is warranted.  Entitlement to service connection for bilateral retinopathy is warranted.  The appeal is granted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


